Citation Nr: 0218336	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for otitis media.  

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran was separated from active duty on May 31, 
1998, following over 30 years of active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a December 1998, Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office 
(RO) decision that inter alia, denied the veteran's claims 
of entitlement to service connection for otitis media, a 
left elbow disability, and defective hearing.  As will be 
explained below, development of these claims has been 
accomplished and the case is now ready for appellate 
consideration.

It is noted for the record that contemporaneous with the 
development of the issues addressed herein, the veteran 
had also perfected appeals as to the issues of entitlement 
to service connection for a low back disability, a left 
shoulder disability, hemorrhoids, and a right knee 
disability.  In an August 2000, rating decision, service 
connection was granted for a low back disability, 
hemorrhoids, and a right knee disability.  In a November 
2000 written statement to the RO, the veteran withdrew his 
claim of service connection for left shoulder disability.  
Consequently, these claims are no longer on appeal and 
will not be considered herein.   


FINDINGS OF FACT

1. All evidence necessary for review of the issues on 
appeal has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable 
to his claim and the evidence necessary to substantiate 
his claim.

2.  The current existence of chronic otitis media, a left 
elbow disability, and/or defective hearing for VA benefits 
purposes has not been shown.  



CONCLUSION OF LAW

Neither chronic otitis media, a left elbow disability, nor 
defective hearing were incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection 
for chronic otitis media, a left elbow disability, and 
bilateral hearing loss.  He claims that he currently has 
these disorders and that they originated in service.  

In the interest of clarity, the Board will initially 
address the matter of whether this case has been 
appropriately developed for appellate purposes.  In order 
to facilitate understanding of its decision, the pertinent 
law and VA regulations applicable to the issues on appeal 
will then be briefly set forth.  A factual background 
pertinent to each of the issues on appeal will be 
presented.  Finally, the Board will analyze the veteran's 
claim.

Veterans Claims Assistance Act 

As noted in an April 2001 letter from the RO, and in a 
January 2002 supplemental statement of the case, there has 
been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of these issues has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2002).  In filing his claims of 
entitlement to service connection in June 1998, the 
veteran utilized VA Form 21-526, the form designated for 
such purposes.  The claim appeared substantially complete 
on its face.  The veteran clearly identified the 
disabilities in question and the benefits sought. 

The former well grounded claim requirement

The RO initially denied the veteran's claims by finding 
that they were not well grounded.  See the January 2000 
statement of the case.  The VCAA eliminated the concept of 
a well grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, 14 Vet. App. (2000), in 
which the Court held that VA could not assist in the 
development of a claim that was not well grounded.

The current standard of review requires that after the 
evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in a supplemental statement of the 
case issued in January 2002, the RO readjudicated the 
issues listed above based on the substantive merits of the 
claims.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
December 1998 rating decision, the December 1999 statement 
of the case, an August 2000 supplemental statement of the 
case, and the January 2002 supplemental statement of the 
case.  A letter from the RO dated in April 2001, and the 
January 2002 supplemental statement of the case 
specifically advised the veteran of his rights and 
responsibilities under the VCAA.  In the January 2002 
supplemental statement of the case, the veteran was 
advised that there was no competent medical evidence of 
the current existence of chronic otitis media, a left 
elbow disorder, or defective hearing for VA benefits 
purposes.  Based on the specific notice provided to the 
veteran and the development which has been accomplished, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  The RO obtained the veteran's VA treatment records 
as they were identified by the veteran.  In the April 2001 
letter from the RO, the veteran was asked to submit the 
names of any private or VA medical providers who had 
treated him for the claimed disorders, along with 
completed authorizations, so that the RO could obtain any 
records identified.  The veteran did not respond to this 
request.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  

In view of the fact that all available evidence has been 
obtained and the veteran has not identified any additional 
evidence, the Board finds that the requirements to assist 
the veteran in the development of his claim under the 
VCAA, including the requirements to notify the veteran 
what portion of the evidence is to be provided by him and 
what portion is to be provided by VA, has been fulfilled.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, the veteran was afforded several VA 
examinations in July 1998 for the purpose of determining 
the existence of any claimed disorders, and whether any of 
the claimed disorders were related to service.  
Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed 
and was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and sensorineural defective hearing 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of the disease during the 
period of service.  This presumption may be rebutted by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112(a)(4), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In order for hearing loss to be considered a disability 
for VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 38 
C.F.R. § 3.385, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  The regulation does not state that the 
requirements contained therein need be met during service.  
See Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 
(1993), that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at the 
time of separation from service.

A disorder may also be service connected if the evidence 
of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of a evidence of disease or 
injury during service, service connection may still be 
granted if all of the evidence, including that pertinent 
to service, establishes that the disability was incurred 
in service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Factual Background

Otitis Media

Service medical records show that the veteran was treated 
for acute otitis media in July 1975.  On November 10, 
1980, the veteran was seen for sore throat pain and a 
cough.  The left tympanic membrane had air fluid levels.  
The diagnoses were viral syndrome and left serous otitis 
media.  Treatment continued to December 3, 1980.  On June 
11, 1981, the veteran was seen for complaints of an 
earache on the left side.  Following examination, the 
diagnosis was probable minor serous otitis media.  On 
November 1, 1989, the veteran was seen for complaints of 
sore throat and cold symptoms.  The left tympanic membrane 
was slightly reddened with serous fluid.  Diagnoses were 
bronchitis and serous otitis media.  On December 12, 1995, 
the veteran was seen for complaints of a sore throat and 
earache.  The left ear was found to have serous otitis and 
the right ear was normal.  Diagnoses were otitis media, 
left ear, and viral upper respiratory infection.  On 
February 5, 1996, the veteran was seen for complaints of 
congestion in both ears.  Upon examination, the right ear 
was normal while the left ear was found to be mildly 
retracted.  The assessment was mild upper respiratory 
infection with ear blockage.  

Following service, upon VA examination for ear disease in 
July 1998, the external ear canals had no obstruction or 
drainage.  The tympanic membranes had some scarring, with 
the left worse than the right.  The tympanums and mastoids 
were unremarkable.  There was no active ear disease or ear 
infection present.  The diagnosis was "history of 
recurrent ear infections."  

Post-service outpatient treatment reports from the United 
States Air Force (USAF) Medical Center Wright-Patterson 
AFB show that the veteran was treated on November 17, 1999 
for viral syndrome and on December 2, 1999, for complaints 
of reduced hearing under water and right ear pain.  
Examination of December 2, 1999, showed both ears to have 
been infected.  The assessment was bilateral otitis media.  
A treatment record dated February 29, 2000, showed 
complaints of bilateral ear pressure.  There was no pain 
or other symptoms.  Examination found that the tympanic 
membranes were normal.  The assessment was Eustachian tube 
dysfunction.  

On February 22, 2001, the veteran was sent a letter 
advising him of the VCAA and requesting additional medical 
evidence pertaining to treatment for the disorders at 
issue.  No reply was received to that letter.  

Left Elbow Disability

Service medical records showed no treatment for a left 
elbow injury.  A report of Medical Assessment dated 
January 27, 1998, noted complaints that the left elbow 
caused some discomfort.  A report dated May 28, 1998, 
showed complaints of recent "giving out" of the left elbow 
when pressure was applied.  There was no history of recent 
trauma or swelling.  Examination found range of motion of 
the elbow to be within normal limits.  There was good 
resistance to dorsiflexion of the elbow.  There was no 
lateral tenderness, swelling of the medial joint, or 
olecranon swelling or tenderness.  X-rays showed no 
osseous pathology.  The assessment was hyperextension 
weakness.  

Upon VA joints examination in July 1998, the veteran 
stated that he had injured his left elbow in a fall 
several years prior, but that he did not have a medical 
evaluation and just tolerated the pain.  Upon examination, 
range of motion of the left elbow was flexion to 150 
degrees, supination to 85 degrees, and pronation to 80 
degrees, the same as the right elbow.  X-rays of the elbow 
were normal.  The examiner's diagnosis was "history of 
injury to left elbow, normal exams and x-rays."  

Post-service outpatient treatment reports from the USAF 
Medical Center Wright-Patterson AFB from November 1998 to 
March 2000 contained no documentation of complaints, 
treatment, or diagnosis of a left elbow disorder.  

On February 22, 2001, the veteran was sent a letter 
advising him of the VCAA and requesting additional medical 
evidence pertaining to treatment for the disorders at 
issue.  No reply was received to that letter.  

Defective Hearing

Service medical records show that audiometric examination 
on January 26, 1968 for pre-enlistment purposes measured 
the puretone thresholds for the right ear as 15, 5, 5, and 
5 decibels, for the 500, 1000, 2000, and 4,000 Hertz 
levels, respectively.  Puretone thresholds for the left 
ear were shown as 20, 15, 25, and 35 decibels, for the 
500, 1000, 2000, and 4,000 Hertz levels, respectively.

In-service audiometric examination on May 10, 1994, 
measured the puretone thresholds for the right ear as 5, 
10, 15, 10 and 15 decibels, for the 500, 1000, 2000, 3,000 
and 4,000 Hertz levels, respectively.  Puretone thresholds 
for the left ear were shown as 15, 25, 30, 20, and 35 
decibels, for the 500, 1000, 2000, 3,000 and 4,000 Hertz 
levels, respectively.

VA audiometric examination in July 1998 measured the 
puretone thresholds for the right ear as 15, 10, 15, 10 
and 15 decibels, for the 500, 1000, 2000, 3,000 and 4,000 
Hertz levels, respectively, with speech recognition of 100 
percent.  Puretone thresholds for the left ear were shown 
as 20, 25, 15, 25, and 30 decibels, for the 500, 1000, 
2000, 3,000 and 4,000 Hertz levels, respectively, with 
speech recognition of 100 percent.  The diagnoses were a 
mild-moderate sensorineural hearing loss in the left ear 
and a mild sensorineural hearing loss at the 8000 Hertz 
level in the right ear.  There were normal tympanic 
membranes bilaterally, absent reflexes in the left ear and 
normal reflexes in the right ear.  There was excellent 
speech discrimination.  

Post-service outpatient treatment reports from the USAF 
Medical Center Wright-Patterson AFB from November 1998 to 
March 2000 contained no documentation of complaints, 
treatment or diagnosis of a hearing loss.  

On February 22, 2001, the veteran was sent a letter 
advising him of the VCAA and requesting additional medical 
evidence pertaining to treatment for the disorders at 
issue.  No reply was received to that letter.  

Analysis

The veteran argues that he currently has chronic otitis 
media, a left elbow disability, and bilateral hearing 
loss, and that these disorders originated in service. 

Service connection may be granted if the evidence 
establishes that the claimed disability is related to 
service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current 
claimed disabilities.  The Board finds that the 
preponderance of the evidence is against the current 
existence of either otitis media, a left elbow disability, 
or defective hearing and that the Hickson element (1) has 
therefore not been satisfied.

The evidence of record shows several episode of acute 
otitis media and serous otitis media in service, generally 
associated with upper respiratory problems such as cough 
or sore throat symptoms.  These symptoms apparently 
resolved since there was no residual otitis media 
disability shown following service on VA examination in 
July 1998.  Similarly, the diagnosis of otitis media in 
the post-service medical records in December 2000 was also 
shown to have been acute and transitory, with tympanic 
membranes found to be normal in February 2000, with no 
diagnosis of otitis media shown.  The veteran disclosed no 
other medical records that would document otitis media 
thereafter.  What has not been shown is the current 
existence of chronic otitis media.  

By the same token, the current existence of a left elbow 
disability has not been shown.  The veteran's left elbow 
was essentially normal upon VA orthopedic examination in 
July 1998, and there was no documentation of complaints, 
treatment or diagnosis of a left elbow disability 
thereafter.  

With respect to whether there exists defective hearing, it 
is acknowledged that the July 1998 VA audiometric 
examination resulted in a diagnosis of hearing loss 
bilaterally.  What has not been demonstrated, however, is 
the satisfaction of the objective criteria set out in 38 
C.F.R. § 3.385, the regulatory basis for the current 
existence of a defective hearing disability for VA 
compensation purposes.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the 
basis of the symptoms of a disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2002); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. at 225.

Accordingly, the essential element of the current 
existence of the claimed disorders is missing and a grant 
of service connection is not warranted.  As to the 
question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it 
is concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding the 
current existence of the claimed disorders, and thus 
against the claim for service connection for otitis media, 
a left elbow disability and/or defective hearing.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  Accordingly, service connection for these 
claimed disorders must be denied.


ORDER

Entitlement to service connection for otitis media is 
denied.  

Entitlement to service connection for a left elbow 
disability is denied.  

Entitlement to service connection for defective hearing is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

